DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 06/10/2020. Claims 1-20 are examined.
Claim Objections
Claim 1 objected to because of the following informalities:    

Claim 1 recites the limitation "an enterprise data source" twice, in line 6 and line 29.  
Claim 1 recites the limitation "enterprise account data" twice, in line 9-11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Sadeh (U.S. 20190108353).
Regarding claim 1, 11 and 20,
Sadeh discloses: 
A computing platform, comprising: at least one processor ([0036] device 114 comprises a processor (e.g., a CPU)); a communication interface ([0032] As shown in FIG. 2, a data center 106 is in communication with a computing device 114 via a communications network 112) communicatively coupled to the at least one processor; and memory ([0036] device 114 comprises a processor (e.g., a CPU) and memory) storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to ([0036] The memory stores the code of one or more apps (software applications) 212 that the processor can execute to provide extended functionality to the computing device): 
monitor an enterprise data source ([0043] the data center) to identify input of initial account settings for a first individual of a plurality of individuals ([0025] Personalized Privacy Assistant 230 to help users configure user-specific privacy settings); 
identify, using an identity of the first individual ([0043] user collected information) and a settings optimization model ([0043] generate an individual privacy preference model based on the user data; [0044] a cluster that best matches a given user), enterprise account data ([0051] In various embodiments, this information (e.g., the user's response to the question(s) or other applicable user information)) and third party source data for the first individual ([0044] PPA 230 uses information about the apps 212 installed on a user's computing device 114 to elicit the user's privacy preferences), wherein the settings optimization model ([0043] generate an individual privacy preference model based on the user data), is trained ([0043] In some embodiments, the PPA can report some or all of the user collected information to the data center 106… to just allow the data center to update its models) by the computing platform using enterprise account data ([0042] data collected about that user (e.g user answers to personalized questions) and third party source data ([0042] data collected about that user (e.g. apps installed on the user's phone) for the plurality of individuals ([0006] The present invention revolves around, in one general aspect, personalized privacy assistant functionality that can help users configure privacy settings); 
identify, by inputting the enterprise account data ([0051] In various embodiments, this information (e.g., the user's response to the question(s) or other applicable user information) is transmitted to the data center (such as from the user's computing device or other sources of such user information) so that, at step 2220, recommended permission settings for the user can be identified by the servers of the data center based on the user information collected at step 2210) and the third party source data ([0044] PPA 230 uses information about the apps 212 installed on a user's computing device 114 to elicit the user's privacy preferences), for the first individual into the settings optimization model ([0033] the data center 106 is responsible for building and refining collective privacy preference models 111 based on the collected user population privacy data; [0043] data center models), a subset of the plurality of individuals having common characteristics with the first individual ([0062] FIG. 14 illustrates an example for two different clusters—Cluster 1 and Cluster 2. The two tables in FIG. 14 show recommendations for people in each cluster, namely preferences common to a significant majority of test subjects assigned to that cluster); 
identify, using the settings optimization model, one or more discrepancies between the initial account settings for the first individual and account settings for the subset of the plurality of individuals, wherein the account settings for the subset of the plurality of individuals are included in the enterprise account data for the plurality of individuals ([0056] FIG. 10 illustrates such a situation, namely User 1 denies Permission 3 to App 21, despite the fact that User 1 belongs to cluster 1 and that the privacy profile for cluster 1 recommends granting permission 3 to apps in App Category2. At this point, in some embodiments, the PPA can generate a personalized question to see whether this rejection of a recommendation can be used to infer a more general privacy preference for User 1; [0062] In the illustrated example, for apps in a first category (App Category 1), users in Cluster 1 have a sufficiently strong tendency (e.g., above a threshold confidence level, or as determined via some machine learning technique) to grant Permission 1 and deny Permission 3, but there is no strong agreement (or recommendation) for Permission 2. On the other hand, users in Cluster 2 collectively show sufficiently strong agreement on denying Permissions 1, 2 and 3); 
identify, based on the one or more discrepancies between the initial account settings for the first individual and the account settings for the subset of the plurality of individuals, one or more account settings modifications for the first individual ([0056] FIG. 10 illustrates such a situation, namely User 1 denies Permission 3 to App 21, despite the fact that User 1 belongs to cluster 1 and that the privacy profile for cluster 1 recommends granting permission 3 to apps in App Category2. At this point, in some embodiments, the PPA can generate a personalized question to see whether this rejection of a recommendation can be used to infer a more general privacy preference for User 1; [0062] Thus, if a new user was determined to match most closely with users in Cluster 2, the permissions recommendations for the new user would be to deny Permissions 1, 2 and 3 for apps in App Category 1, and so on as illustrated in FIG. 14. In some models, users could be assigned to multiple clusters); 
monitor an event processing system to detect an interaction by the first individual ([0055] when a user launches a particular app on his computing device, or when the user has just completed the installation of a new app); 
based on the detected interaction, compare account settings ([0067] App categories, rather than individual apps, can be used as features to reduce overfitting caused by less popular apps and limited training samples. Some models may also combine app categories with individual apps (e.g. popular apps may yield sufficient data from test subjects to warrant being treated separately, and/or may elicit different privacy preferences from users compared to similar yet less popular apps in the same category) corresponding to the detected interaction ([0055] when a user launches a particular app on his computing device, or when the user has just completed the installation of a new app) to the one or more account settings modifications ([0053] different recommended settings, modify settings… or modify earlier setting changes, including changes that may have been prompted by the PPA's recommendations), wherein the comparison of the account settings corresponding to the detected interaction ([0055] when a user launches a particular app on his computing device, or when the user has just completed the installation of a new app) to the one or more account settings modifications results (([0053] different recommended settings, modify settings)  in a determination that a first modification of the one or more account settings modifications applies to the account settings corresponding to the detected interaction ([0063] In the example of FIG. 14, the recommendations were based on the app category and the permission requested; [0070] Collective Privacy Preference Profiles for different Clusters of Users (e.g., FIG. 10) can be derived by looking at the settings collected from users (or test subjects) for different permissions and different app categories (e.g. as illustrated in FIG. 6)); 
and send one or more commands directing an enterprise data source ([0043] the data center) to modify the initial account settings ([0028] privacy preference models can be used to recommend an initial set of permission settings to users) based on the first modification ([0067] User privacy profiles can be built based on training data collected from test subjects (or more generally from users)), wherein sending the one or more commands directing the enterprise data source to modify the initial account settings based on the first modification causes the enterprise data source to modify the initial account settings based on the first modification ([0043] In some embodiments, the PPA can report some or all of the user collected information to the data center… to just allow the data center to update its models).

Regarding claim 2 and 12,
Sadeh discloses: The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: 
Sadeh further discloses: send, to the enterprise data source, a request for the enterprise account data for the plurality of individuals; and receive, from the enterprise data source, the enterprise account data for the plurality of individuals, wherein the enterprise account data comprises privacy settings for online banking accounts for the plurality of individuals ([0007] The computing device comprises a processor that executes at least a first app that requests access to at least one permission of the computing device. The processor also executes the personal privacy assistant app. The personal privacy assistant app, in one embodiment, receives and stores locally the model from the data center; [0053] recommendation to change the location permission requested by the PayPal app).

Regarding claim 3 and 13,
Sadeh discloses: The computing platform of claim 2, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: 
Sadeh further discloses: send, to a third party data source, a request for the third party source data for the plurality of individuals; and receive, from the third party data source, the third party source data for the plurality of individuals ([0081] In another embodiment, the data center could comprise an app performance database 113 (see FIGS. 2 and 11). This database may include data about how various apps perform when the permissions or settings are changed, such as whether the apps crash or otherwise lose functionality (e.g. a mobile comparison shopping app may continue to work but may not be able scan bar codes anymore if it is denied access to camera functionality, or a restaurant recommendation app may continue to work but may need to request the user to enter his/her location if it is denied access to fine grained location functionality).

Regrading claim 4 and 14, 
Sadeh discloses: The computing platform of claim 3, wherein the third party source data comprises one or more of: 
Sadeh further discloses: social media privacy settings, device privacy settings, privacy settings for an application, or privacy settings for another website ([0025] FIGS. 1A and 1B are diagrams illustrating two different ways of deploying a personalized privacy assistant to help users configure privacy settings according to various embodiments of the present invention. FIG. 1A illustrates a deployment of a Personalized Privacy Assistant 230 to configure permission settings 231 on a user computing device 114 such as a smartphone or tablet, with the permission settings controlling access to both sensitive on-device functionality 140 (e.g. GPS, camera, microphone) and sensitive on-device data 141 (e.g. contacts list, health information, IMEI number), and sensitive off-device (or external) third party data 151 and functionality 150 (e.g., social media data and functionality (such as accessing the user's Facebook account and/or posting on the user's Facebook account)).

Regarding claim 5 and 15, 
Sadeh discloses: The computing platform of claim 1, wherein the initial account settings comprise privacy settings for an online banking account ([0053] recommendation to change the location permission requested by the PayPal app).

Regarding claim 7 and 17, 
Sadeh discloses: The computing platform of claim 1, 
Sadeh further discloses: wherein the detected interaction comprises an action of the first individual within an online banking account ([0053] recommendation to change the location permission requested by the PayPal app).

Regarding claim 8 and 18,
Sadeh discloses: The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: based on the determination that the first modification of the one or more account settings modifications applies to the account settings corresponding to the detected interaction, 
compute a likelihood of acceptance score indicating a likelihood of acceptance of the first modification by the first individual ([0063] a user might be more likely to grant a permission for an app where the requested functionality/data is needed for the core operation of the app, and less likely to grant the permission where the requested functionality/data is not needed for the core operation (e.g., advertising); [0070] In some embodiments, recommended settings for users in a given cluster will be identified when a sufficiently large fraction of users (or test subjects) in a given cluster are determined to have a preference for the same setting (e.g. a fraction of users above a given threshold such as 75% of users in the cluster have indicated they want to deny apps in a given category access to a given permission for a given purpose). In such embodiments, settings for which there is insufficient agreement among users (or test subjects) in the given cluster may simply not have any recommendation associated with them. In other embodiments, multiple thresholds might be used, including a threshold above which a recommendation will be automatically enacted (e.g. say a threshold of 90% and a sufficiently large number of data points from users or test subjects), and one where the recommendation will be used to prompt the user and see whether he or she agrees with the recommended setting (e.g. say a threshold of 70%)).

Regarding claim 9 and 19,
Sadeh discloses: The computing platform of claim 8, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: 
compare the likelihood of acceptance score to a first predetermined threshold, wherein sending the one or more commands directing the enterprise data source to modify the initial account settings based on the first modification is based on a determination that the likelihood of acceptance score exceeds the first predetermined threshold (0063] a user might be more likely to grant a permission for an app where the requested functionality/data is needed for the core operation of the app, and less likely to grant the permission where the requested functionality/data is not needed for the core operation (e.g., advertising); [0070] In some embodiments, recommended settings for users in a given cluster will be identified when a sufficiently large fraction of users (or test subjects) in a given cluster are determined to have a preference for the same setting (e.g. a fraction of users above a given threshold such as 75% of users in the cluster have indicated they want to deny apps in a given category access to a given permission for a given purpose). In such embodiments, settings for which there is insufficient agreement among users (or test subjects) in the given cluster may simply not have any recommendation associated with them. In other embodiments, multiple thresholds might be used, including a threshold above which a recommendation will be automatically enacted (e.g. say a threshold of 90% and a sufficiently large number of data points from users or test subjects), and one where the recommendation will be used to prompt the user and see whether he or she agrees with the recommended setting (e.g. say a threshold of 70%)).

Regarding claim 10,
Sadeh discloses: The computing platform of claim 9, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: monitor the event processing system to detect a second interaction by the first individual; based on the second detected interaction, compare account settings corresponding to the second detected interaction to the one or more account settings modifications, wherein the comparison of the account settings corresponding to the second detected interaction to the one or more account settings modifications results in a determination that a second modification of the one or more account settings modifications applies to the account settings corresponding to the second detected interaction; based on the determination that the second modification of the one or more account settings modifications applies to the account settings corresponding to the second detected interaction, compute a second likelihood of acceptance score indicating a likelihood of acceptance of the second modification by the first individual; determine that the second likelihood of acceptance score does not exceed the first predetermined threshold; based on the determination that the second likelihood of acceptance score does not exceed the first predetermined threshold, compare the second likelihood of acceptance score to a second predetermined threshold; based on a determination that the second predetermined threshold is exceeded, send one or more commands directing a user device corresponding to the first individual to display a prompt requesting permission to perform the second modification, wherein sending the one or more commands directing the user device corresponding to the first individual to display the prompt requesting the permission to perform the second modification causes the user device corresponding to the first individual to display the prompt requesting the permission to perform the second modification; and based on a determination that the second predetermined threshold is not exceeded, determine that the second modification should not be performed ([0016] FIGS. 5, 8A-8C and 9 are screen shots of example interfaces through which the user can accept or deny the recommended permission settings according to various embodiments of the present invention; [0055] In some embodiments, recommended settings can be presented in bulk with the user having the ability to review them and decide individually which recommendation to accept, reject, or modify, as shown in the example of FIGS. 8A-C. In other embodiments, the recommendations can be presented more incrementally to the user, such as when a user launches a particular app on his computing device, or when the user has just completed the installation of a new app, as shown in the example of FIG. 9. In yet other embodiments, recommendations might be bundled, with the user only having the option to accept or reject multiple recommendations at a time. In yet other embodiments, users may also have the option of modifying recommendations (e.g., when permissions are non-binary such as a permission where a user can choose to modulate the level of granularity at which a permission is granted such as access to location at different levels of granularity)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadeh (U.S. 20190108353) in view of Thampy (U.S. 20190068627).

Regarding claim 6 and 16, 
Sadeh discloses: The computing platform of claim 1 and 11 as set forth above.  
Sadeh does not disclose: password strength parameters, frequency of password changes, transaction limits, suspicious transaction identification, or attempted login notifications related to unknown devices 
However, in the same field of endeavor Thampy discloses: password strength parameters, frequency of password changes, transaction limits, suspicious transaction identification, or attempted login notifications related to unknown devices ([0190] Using the registration information, the process can include connecting to the cloud provider. The process can include reading the security controls associated with the tenant's account and setting the security controls to the desired configuration. For example, a policy concerning password strength may set security controls governing the number and type of characters required in a password to require at least eight characters using symbols, numbers, and upper and lower case characters).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Thampy in the account settings of Sadeh by including password strength as an account setting. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to set policies for different levels of security (0191). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Tauheed 6/29/2020 (US 20210406717) teaches using ML to set privacy settings for user accounts in databases.
Song 11/26/2020 (US 11443237) teaches using ML to set privacy settings for user accounts in databases.
Han 04/30/2018 (US 11443237) teaches using ML and social media data to generate privacy settings for users.


Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436